        Case: 1:20-cv-01002-JG Doc #: 18 Filed: 06/10/20 1 of 6. PageID #: 610




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


JOHN DOE

                 Plaintiff,                          Case No. 1:20-cv-1002-JG
v
                                                     HON. JAMES S. GWIN

JANE DOE,

            Defendant.
________________________________________________________________/

    Larry W. Zukerman (0029498)                     Jennifer B. Salvatore (P66640)
    Brian A. Murray (0079741)                       SALVATORE PRESCOTT
    Adam M. Brown (0092209)                         PORTER & PORTER, PLLC
    ZUKERMAN, LEAR                                  105 East Main Street
    & MURRAY CO., L.P.A.                            Northville, MI 48167
    3912 Prospect Avenue East                       T:(248) 679-8711
    Cleveland, OH 44115                             F: (248) 773-7280
    T: (216) 696-0900                               salvatore@sppplaw.com
    F: (216) 696-8800
    lwz@zukerman-law.com                            Attorney for Defendant
    bam@zukerman-law.com
    amb@zukerman-law.com

    Attorney for Plaintiff


               DEFENDANT’S MOTION TO PROCEED PSEUDONYMOUSLY

         Defendant, by and through her counsel, Salvatore Prescott Porter & Porter PLLC, hereby

provides—at the Court’s request—briefing regarding the appropriateness of Plaintiff and

Defendant in this action being able to proceed anonymously. Defendant requests that she be

allowed to proceed pseudonymously in this action for the purpose of protecting her identity as a

sexual assault victim from public disclosure.



                                                1
       Case: 1:20-cv-01002-JG Doc #: 18 Filed: 06/10/20 2 of 6. PageID #: 611




       This case involves the sexual assault of the Defendant by the Plaintiff, both of whom are

current students at Oberlin College. Following the assault, Defendant submitted a Title IX

complaint to the College. Thereafter, and before the College had completed its Title IX

investigation, Plaintiff initiated this suit against Defendant alleging defamation and intentional

infliction of emotional distress. Plaintiff chose to bring the matter out of the College’s private Title

IX process and into the public forum of the courts—yet asks to be permitted to proceed

anonymously.

       While Defendant believes that she should be permitted to proceed under a pseudonym in

this case in order to limit the harm already caused to Defendant by Plaintiff’s actions, Plaintiff

cannot meet the standard identified by the Sixth Circuit as governing whether a party should be

permitted to proceed anonymously. As such, Plaintiff should not be allowed to proceed as a “John

Doe” in this action. Defendant relies on the arguments set forth in the supporting brief in support

of her motion and position in this matter.

                                                       Respectfully submitted,

                                                       SALVATORE PRESCOTT
                                                       PORTER & PORTER, PLLC

Dated: June 10 , 2020                                  /s/ Jennifer B. Salvatore
                                                       Jennifer B. Salvatore (P66640)
                                                       105 East Main Street
                                                       Northville, MI 48167
                                                       T:(248) 679-8711
                                                       F: (248) 773-7280
                                                       salvatore@sppplaw.com

                                                       Attorney for Defendant Jane Doe




                                                   2
        Case: 1:20-cv-01002-JG Doc #: 18 Filed: 06/10/20 3 of 6. PageID #: 612




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


JOHN DOE

                 Plaintiff,                           Case No. 1:20-cv-1002-JG
v
                                                      HON. JAMES S. GWIN

JANE DOE,

            Defendant.
________________________________________________________________/

    Larry W. Zukerman (0029498)                      Jennifer B. Salvatore (P66640)
    Brian A. Murray (0079741)                        SALVATORE PRESCOTT
    Adam M. Brown (0092209)                          PORTER & PORTER, PLLC
    ZUKERMAN, LEAR                                   105 East Main Street
    & MURRAY CO., L.P.A.                             Northville, MI 48167
    3912 Prospect Avenue East                        T:(248) 679-8711
    Cleveland, OH 44115                              F: (248) 773-7280
    T: (216) 696-0900                                salvatore@sppplaw.com
    F: (216) 696-8800
    lwz@zukerman-law.com                             Attorney for Defendant
    bam@zukerman-law.com
    amb@zukerman-law.com

    Attorney for Plaintiff

                   DEFENDANT’S BRIEF IN SUPPORT OF HER MOTION
                         TO PROCEED PSEUDONYMOUSLY

                                  FACTUAL BACKGROUND

         Defendant Jane Doe filed a Title IX complaint at Oberlin College, where she has just

completed her sophomore year. Her Title IX complaint described that Plaintiff, a fellow Oberlin

student, sexually assaulted her when she was too intoxicated to consent. Plaintiff thereafter sued

Defendant for defamation and intentional infliction of emotional distress. Defendant requests that

this Court permit her to proceed anonymously in this litigation, as defending this suit will require




                                                 1
       Case: 1:20-cv-01002-JG Doc #: 18 Filed: 06/10/20 4 of 6. PageID #: 613




her to disclose information of the utmost intimacy including the fact that she has been sexually

assaulted. Defendant further requests that Plaintiff be required to proceed under his true identity

as he has chosen to make a public record of his conduct in a public forum, he has filed suit in

retaliation for Defendant exercising her rights under law, and he has brought claims disputing that

anything of the utmost intimacy – and therefore, requiring of anonymity – even occurred.

                                             ARGUMENT

        Federal Rule of Civil Procedure 10(a) requires parties to disclose their names in all pleadings. Fed.

R. Civ. P. 10(a). However, courts permit parties to proceed pseudonymously under limited circumstances.

Courts in ruling on such a request may consider: (1) whether the party seeking anonymity is suing to

challenge governmental activity; (2) whether prosecution of the suit will compel the party to disclose

information of the utmost intimacy; (3) whether the litigation compels the party to disclose an intention to

violate the law, thereby risking criminal prosecution; and (4) whether the party is a child. Doe v. Porter,

370 F.3d 558, 560 (6th Cir. 2004) (emphasis added). Here, pseudonymous status is warranted because the

litigation will involve disclosure of stigmatizing sexual information regarding Defendant—information of

the utmost intimacy—including the fact that she was sexually assaulted.

        Courts often permit sexual assault survivors to proceed anonymously, recognizing that such events

frequently involve the disclosure of highly personal and often stigmatizing information. See NMIC Ins. Co.

v. Smith, 2:18-CV-533, 2018 WL 7859755, at *2 (S.D. Ohio Oct. 24, 2018) (“Courts throughout the country

have routinely found that the privacy interests of alleged sexual assault victims outweigh the presumption

in favor of openness…[T]he public interest weighs in favor of allowing [the victim] to proceed

anonymously so that other victims will not be deterred from coming forward”), Ex. 1; See also Doe v.

Dabbagh, 15-CV-10724, 2015 WL 13806540, at *2 (E.D. Mich. May 28, 2015) (“[M]any courts allow rape

victims to proceed under pseudonyms, at least until trial. The allegations often involve compelled sex acts

that degrade and stigmatize the victim.”), Ex. 2; Doe v. Blue Cross & Blue Shield United of Wisconsin, 112

F.3d 869, 872 (7th Cir. 1997) (“fictitious names are allowed when necessary to protect the privacy of ...



                                                     2
       Case: 1:20-cv-01002-JG Doc #: 18 Filed: 06/10/20 5 of 6. PageID #: 614



rape victims, and other particularly vulnerable parties or witnesses”); K.S. v. Detroit Pub. Sch., No. 14-

12214, 2015 WL 13358204, at *3 (E.D. Mich. July 22, 2015) (allowing alleged sexual assault victim to

proceed anonymously), Ex. 3; Doe No. 2 v. Kolko, 242 F.R.D. 193, 195 (E.D.N.Y. 2006) (granting

pseudonymous status in part because “the public generally has a strong interest in protecting the identity of

sexual assault victims so that other victims will not be deterred from reporting such crimes”).

        Here, Defendant suffered a sexual assault and the litigation brought by Plaintiff following

Defendant’s report of that assault will likely result in the disclosure of very personal and potentially

stigmatizing sexual information. In addition, requiring Defendant to disclose her identity could discourage

future victims of campus sexual assault to engage in the Title IX process. For these reasons, anonymous

status is appropriate for the Defendant in this action.

        Considering the factors identified by the Sixth Circuit in Doe v. Porter, however, it is not clear to

Defendant how Plaintiff meets those factors. Only the second factor would arguably apply—although

Plaintiff cannot establish that prosecution of the action in his own name would require him to disclose

information “of the utmost intimacy.” At issue in this case are actions Plaintiff took, not actions done to

him. Moreover, as it is Plaintiff’s position that he did nothing wrong, it is unclear how this case involves

matters “of the utmost intimacy” to him. Finally, courts do not routinely grant pseudonymous status to

parties simply based on the fact that a plaintiff has been accused of sexual assault.

        Moreover, the mere act of filing this lawsuit has already resulted in the disclosure of the underlying

incident – Plaintiff just does not want his name associated with those details. See D.E. v. John Doe, No. 15-

2128, _ F.3d _, 2016 WL 4473236, at *3 (6th Cir. Aug. 25, 2016) (plaintiff forfeited ability to keep his

actions secret from future employers when he filed suit). With regard to the remaining factors, it is

undisputed that Plaintiff cannot establish them – he is not challenging government activity; he is not

disclosing an intention to violate the law and thereby risking criminal prosecution; and he is not a minor.




                                                          3
       Case: 1:20-cv-01002-JG Doc #: 18 Filed: 06/10/20 6 of 6. PageID #: 615



                                             CONCLUSION

        Defendant asks the Court to protect her identity and grant her motion to proceed pseudonymously.

Defendant also asks the Court to deny pseudonymous status to her assailant, the Plaintiff in this matter, as

the law does not support his ability to both invoke a public court proceeding against his accuser and

simultaneously protect his identity when doing so.

                                                           Respectfully submitted,
                                                           SALVATORE PRESCOTT
                                                           PORTER & PORTER, PLLC

Dated: June 10, 2020                                       /s/ Jennifer B. Salvatore
                                                           Jennifer B. Salvatore (P66640)
                                                           105 East Main Street
                                                           Northville, MI 48167
                                                           T:(248) 679-8711
                                                           F: (248) 773-7280
                                                           salvatore@sppplaw.com

                                                           Attorney for Defendant Jane Doe




                                   CERTIFICATE OF SERVICE

        I hereby certify that on June 10, 2020 the foregoing document, Defendant’s Motion To

Proceed Anonymously, Brief in Support, and this Proof of Service were served upon all counsel of

record via the Court’s ECF system which will electronically serve all counsel of record at their

respective email addresses as captioned on the pleadings of record.

Dated: June 10, 2020                                     /s/ Jennifer Salvatore




                                                     4
